Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Status of the Application
Claims 1-20 are pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Benzoni et al. (US. Pat. 6,981,806) in view of Sherrer et al. (US. Pub. 2009/0154872).
Regarding claim 17, Benzoni et al. disclose a method for wafer-level optoelectronic packaging, the method comprising: providing a first substrate (122); forming a layer stack comprising a lower cladding layer, a core layer and an upper cladding layer on the first substrate; patterning the layer stack to form a waveguide (120) and a boundary wall (180), wherein the waveguide and the boundary wall is configured to form an enclosed boundary that encloses an end portion of the waveguide; attaching an optical die (102) on the first substrate, wherein the optical die is surrounded by the enclosed boundary; providing a second substrate (190) in form of a cap; attaching the second substrate to the first substrate, wherein the cap is attached to the enclosed boundary to form a cavity for fully enclosing the optical die (Figs. 1A-D).

    PNG
    media_image1.png
    467
    610
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    431
    552
    media_image2.png
    Greyscale

Reproduced from US. Pat. 6,981,806.
Benzoni et al. teach a method of making a single optoelectronic package instead of plurality of optoelectronic packages.
Sherrer et al. teach both methods of fabricating a plurality of optoelectronic packages (Figs. 1-4 and Figs. 6-7).
However, would have been obvious to the one having ordinary skill in the art before the effective filing date of the invention would considered to extend the method of making a single optoelectronic package to the claimed method of making plurality of optoelectronic packages, as the purpose of mass production for reducing the production costs and increasing the profit.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 18-19, Benzoni et al. in view of Sherrer et al. further disclose further steps of comprising: forming a wiring trace (160) running across the enclosed boundary, wherein the metal trace is disposed between two dielectric layers; and further comprising: forming a metal layer on the enclosed boundary (180) before attaching the cap (190) to the enclosed boundary (Benzoni’s Figs. 1A-D, [0037]).
Regarding claims 20, Benzoni et al. in view of Sherrer et al. further disclose that wherein patterning the second substrate to form multiple caps comprises forming a first opening outside of the surface area of the cavity defined by the enclosed boundary for placing an optical fiber aligning with an end portion of the waveguide outside the cavity, and forming a second opening outside of the surface area to expose a portion of a wiring trace outside the cavity, wherein the wiring trace runs across the enclosed boundary (see Benzoni’s Figs. 1A-D, and Sherrer’s Figs. 1-7).
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, .

Allowable Subject Matter
Claims 1-16 are allowable for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Benzoni et al. (US. Pat. 6,981,806) in view of Sherrer et al. (US. Pub. 2009/0154872).
Claims 1 and 9 are allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious of a method comprising “…forming a layer stack comprising a lower cladding layer, a core layer and an upper cladding layer; patterning the layer stack to form a waveguide and a boundary wall, wherein the waveguide and the boundary wall are configured to form an enclosed boundary that encloses an end portion of the waveguide; forming a first dielectric layer on the enclosed boundary; forming a first metal layer on portions of the first dielectric layer, wherein the first metal layer comprises a wiring trace running across the enclosed boundary; forming a second dielectric layer having a first portion on the first metal layer and a second portion on the first dielectric layer; and forming a second metal layer on the second dielectric layer; attaching an optical die, wherein the optical die is surrounded by the enclosed boundary…” in combination with the rest of the limitation of the base claims.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.

Claims 10-16 are allowed in virtue of dependency of claim 9.
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Sunwoo et al. (US. Pat. 7,241,966).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



	/KAVEH C KIANNI/            Primary Examiner, Art Unit 2883